Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 11/11/2021.  This action is made non-final.
Claims 1-2, 5-6, 8-11, 13-15 are pending in the case.  Claims 1 and 10 are independent claims.  Claims 3-4, 7, 12 and 16 are cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.	
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, claim 6 recites: 
The electronic device of claim 1, wherein, when a predetermined event is received through the communication circuit while the first screen and the second audio signal are transmitted, the processor is configured to transmit a notification of the received predetermined event to the external electronic device, and when a function corresponding to the received predetermined event is performed, control at least one of the screen and the audio signal, based on the received predetermined event and transmit the at least one of the controlled screen and the controlled audio signal to the external electronic device, wherein, when the received predetermined event includes an audio signal, the function corresponding to the predetermined event includes a function of controlling a volume of the transmitted audio signal.

Claim 6 is a dependent claim of claim 1 which recites:
An electronic device comprising: 
a communication circuit; 
a touch screen display; 
an audio processing circuit; 
a memory; and 
a processor electrically connected to the communication circuit, the touch screen display, the audio processing circuit, and the memory, 
wherein the processor is configured to: 
display a first screen and a second screen on the touch screen display, 
recognize an external electronic device connected through the communication circuit when a first input for performing a screen sharing function is detected through the touch screen display, 
display a first interface for setting a screen to be shared with the recognized external electronic device among the first screen and the second screen, 
detect, a second input for setting the first screen as a screen to be shared with the recognized external electronic device in the first interface, 
transmit the first screen to the recognized external electronic device in response to detecting the second input, 
display a second interface for setting an audio signal among audio signals corresponding to the first screen and the second screen, 
detect, a third input for setting a second audio signal corresponding to the second screen among the audio signals in the second interface as an audio signal to be shared with the recognized external electronic device,
 transmit the second audio signal to the recognized external electronic device, in response to detecting the third input, and 
output, while displaying the first screen and the second screen on the touch screen display, a 

It is not clear to the examiner to which “a screen” of the two “a screen” highlighted in claim 1 “the screen” or “the controlled screen” in claim 6 is referring.  Likewise, it is not clear to the examiner to which “an audio signal” of the two “an audio signal” highlighted in claim 1 “the audio signal”, “the controlled audio signal” or “the transmitted audio signal” in claim 6 is referring. Therefore, claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	For purposes of examination, “the screen” and “the controlled screen” in claim 6 are interpreted by the examiner as “a third screen” and “the controlled third screen”.  Similarly, “the audio signal”, “the controlled audio signal” and “the transmitted audio signal” in claim 6 are interpreted as “a third audio signal”, “the controlled third audio signal” and “the transmitted third audio signal”.

Regarding claim 14, claim 14 recites:
The method of claim 10, further comprising: 
receiving a predetermined event through the communication circuit while the first screen and the second audio signal are transmitted; 
transmitting a notification of the received predetermined event to the external electronic device; 
when a function corresponding to the received predetermined event is performed, controlling at least one of the screen and the audio signal, based on the received predetermined event; and
 transmitting the at least one of the controlled screen and the controlled audio signal to the external electronic device.

Claim 14 is a dependent claim of claim 10 which recites:
A method of sharing a screen by an electronic device, the method comprising:
 	displaying a first screen and a second screen on a touch screen display; 
when a first input for performing a screen sharing function is detected through the touch screen display, recognizing an external electronic device connected through a communication circuit; 
displaying a first interface for setting a screen to be shared with the recognized external electronic device among the first screen and the second screen; 
detecting, a second input for setting the first screen as a screen to be shared with the recognized external electronic device in the first interface; 
transmitting the first screen to the recognized external electronic device in response to detecting the second input; 
an audio signal among audio signals corresponding to the first screen and the second screen; 
detecting, a third input for setting a second audio signal corresponding to the second screen among the audio signals in the second interface as an audio signal to be shared with the recognized external electronic device;  
transmitting the second audio signal to the recognized external electronic device, in response to detecting the third input; and 
outputting, while displaying the first screen and the second screen on the touch screen display, a first audio signal corresponding to the first screen through an audio processing circuit.

It is not clear to the examiner to which “a screen” of the two “a screen” highlighted in claim 10 “the screen” or “the controlled screen”  in claim 14 is referring.  Likewise, it is not clear to the examiner to which “an audio signal” of the two “an audio signal” highlighted in claim 10 “the audio signal” or “the controlled audio signal”  in claim 14 is referring. Therefore, claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	For purposes of examination, “the screen” and “the controlled screen” in claim 14 are interpreted  by the examiner as “a third screen” and “the controlled third screen”.  Similarly, “the audio signal” and “the controlled audio signal” in claim 14 are interpreted as “a third audio signal” and “the controlled third audio signal”.

Claim Interpretation
7. 	Dependent claim 8 recites “The electronic device of claim 1, wherein the processor is configured to transmit an audio signal determined based on a type of an application corresponding to the set screen to the external electronic device”. The examiner interprets “the set screen” in claim 8 as “the first screen” recited in parent claim 1.

					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 5, 9-10, 13 and 15 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong et al. (IDS: US 2015/0120817; hereinafter Jeong), further in view of Yoo et al. (US 2012/0054613; PTO-892 of 08/16/2021, hereinafter Yoo).
	Regarding claim 1, Jeong teaches An electronic device (Fig. 1) comprising: 
a communication circuit (Fig. 1, mobile communication & sub-communication  module); 
a touch screen display (Fig. 1, screen 190; Fig. 2 & [0068], touch input on touch screen); 
an audio processing circuit (Fig. 1, input/output module managing microphone, speaker); 
a memory (Fig. 1, Rom & RAM); and 
a processor electrically connected to the communication circuit (Fig. 1, controller including CPU connected to communication modules), the touch screen display (Fig. 1, screen), the audio processing circuit (Fig. 1, input/output module includes microphone, speaker), and the memory (Fig. 1, Rom & Ram), wherein the processor is configured to: 
display a first screen and a second screen on the touch screen display(Fig. 2 & [0074], screen 190 for host device 100 with application A and application B running), 
recognize an external electronic device connected through the communication circuit when an first input for performing a screen sharing function is detected through the touch screen display (Fig. 18 & [0207]-[0208], The first electronic device 1810 may inform the user of the accessory devices  detected through the discovery operation and receive a user input, i.e., the first input, for determining whether to connect the first electronic device 1810 with the accessory devices in [0207], if user input determines to connect at least one of the accessory devices such as E2 1820 to the first electronic device E1 1810, E2 is recognized and connected to E1 and added into 1813 list, the user first input can be interpreted as the first input for performing a screen sharing function, because when no accessory device is selected no screen sharing is performed, and the user input can be a touch input in [0068] detected through the touch screen display; [0068], detect a touch as an input), 
display a first interface for setting a screen to be shared with the recognized external electronic device among the first screen and the second screen (Figs. 3-4 & [0086], user input to select an application from a list of applications, i.e., a first interface for setting a screen to be shared with the recognized external electronic device, such as select A from the list of applications: first screen A and second screen B in Fig. 2 to share with the second electronic device; Fig. 18, user can also setting a screen to be shared via Fig. 18 & [0209], while the first screen and the second screen is displayed in 1811 of Fig. 18 instead of just one screen of application B), 
detect, a second input for setting the first screen as a screen to be shared with the recognized external electronic device in the first interface (Figs. 3-4 & [0086], user input, i.e., the second input, to select an application from a list of applications, such as select first screen A from the first screen A and second screen B in Fig. 2 to share with the second electronic device; Fig. 18, user can also setting a screen to be shared via Fig. 18 & [0209], while the first screen and the second screen is displayed in 1811 of Fig. 18 instead of just one screen of application B), 
transmit the first screen to the recognized external electronic device in response to detecting the second input (Fig. 2 & [0078]&[0088], transmit the first shared data including at least one of voice, audio, graphic and display information of application A, i.e., first screen, from host data 100 to second device 200,  in response to user second input to select application A in [0086], while the second shared data may be an output result of the second application B to device 300 and the third shared data may be an output result of the third application C to device 400; [0076], video objects in the host device to be shared in Fig. 2 & [0078], including sharing video/audio data; [0059], speakers output sounds corresponding to various signals), 
	…
Jeong suggests output, while displaying the first screen and the second screen on the touch screen display (Fig. 2, display first screen A and second screen B in device 100), a first audio signal corresponding to the first screen through the audio processing circuit (Fig. 1 & [0059], output first audio signal from Application A managed by multimedia module 140 & [0059] & [0052]-[0053] including audio/video object in [0076] & [0078] via at least a speaker of device 100 in [0059] managed by input/output module 160, i.e., the audio processing circuit,).
	Jeong does not seem to expressly teach the limitation to display a second interface for setting an audio signal among audio signals corresponding to the first screen and the second screen, detect, a third input for setting a second audio signal corresponding to the second screen among the audio signals in the second interface as an audio signal to be shared with the 
	However, Yoo teaches to display a second interface for setting an audio signal among audio signals corresponding to the first screen and the second screen ([0080]-[0083] & Fig. 3, the audio output device allocation setup UI 320 for each application displayed on the screen like Fig. 3, i.e., a second interface for setting an audio signal among audio signals, can appear on the display unit 105 when an option for the device allocation setup is manually selected, i.e., any time the option for the device allocation setup UI can be manually selected, including when two applications showing the first screen and the second screen are executing simultaneously in [0006] & [0052]; [0006] & [0052], execute more than one application simultaneously), detect, a third input for setting a second audio signal corresponding to the second screen among the audio signals in the second interface as an audio signal to be shared with the recognized external electronic device (Fig. 3 & [0081], option for audio output setup selection by the user third input shown in “device allocation setup UI”, the audio signals corresponding to the first application screen and the second application screen shown in Fig. 3, user can select a second audio signal corresponding to the second screen of application B as an audio signal to be shared with the recognized external electronic device i.e., one of Ta to Tm audio output device in Fig. 1 & [0041], listed in audio output devices UI 320 of Fig. 3 since audio output device can be a computer in [0005] & [0039]; Figs. 4A-4B & [0086], alternate audio output “device allocation setup UI” can be rendered for the third input selection shown in Figs. 4A-4B; [0005] & [0039], audio output device can be a computer like PC), transmit the second audio signal to the recognized external electronic device, in response to detecting the third input ([0056], application execution unit transmit multiple audio sources from the executing applications to designated audio output devices set by using ‘device allocation setup UI’ 320 in Fig. 3 including the second audio signal to the recognized external electronic device, in response to detecting the third input in [0082], especially, UI 320 can appear any time in [0081] including during the period while multiple application are simultaneously executing in [0006] & [0052] & [0083]) and output, while displaying the first screen and the second screen on the touch screen display ([0006] & [0052] & [0080]-[0083], while multiple application are simultaneously executing and displaying the first screen and the second screen, audio output UI 320 can be activated anytime, multi-application execution time period included in [0081]), a first audio signal corresponding to the first screen through the audio processing circuit (Fig. 1 & [0041], first audio signal corresponding to the first screen application in Fig. 3 can be designated by a user via audio output UI 320 in Fig. 3 & [0081]-[0083] and transmitted to the designated audio output device Ti among Ta to Tm audio output devices through the audio output processing unit 109, i.e. audio processing circuit, in Fig. 1, audio output device Ti can be an external computer in [0005] & [0039] or a speaker in [0039] & Fig. 1 of Yoo which is equivalent to speaker 163 in [0043] & [0059] & Fig. 1 of Jeong).
 		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the selective screen sharing from multi-application screens taught in Jeong with the selective application audio output sharing with audio output devices including external devices like a computer and a speaker of the host device taught by Yoo to achieve the claim limitation.  One would be motivated to make such a combination to share multimedia outputs of applications with improved application audio output (Yoo: [0006]-[0007], share application between devices to overcome limitation of audio 

	Regarding claim 5, Jeong/Yoo teaches The electronic device of claim 1. Jeong teaches the limitation wherein, when a gesture for switching the first screen and the second screen displayed on the touch screen display is detected through the touch screen display (Fig. 18 & [0206]-[0207] & [0209],  user selects application A to accessory device like digital clock E2 1820; when user subsequently drags application B to E2 1820, it is an input for switching the first screen of application A to the second screen of application B; [0086], the same is true for a user input to designate application A or application B included in the application list/menu displayed on the host screen 190 to be shared with a client device in Fig. 2),
Jeong/Yoo at least suggests the processor is configured to stop transmitting the first screen and the second audio signal  (Jeong: [0210], shared data may be generated based on the device information of the sink/second electronic device E2 1820; [0212], the user may control the electronic device such that the electronic device shares only an application to be shared, not the entirety of the display, with another device; [0005], users have difficulty in dividing a device display screen that has small size; Fig. 18 in contrast to Figs. 16-17, Fig. 18 can be set to only share/run ONE application. When only an application to be shared between the host and client device, selecting a different application to share is to switch from one application to another, thus, the previously selected application is no longer transmitted from the host to the client device; Yoo: [0081], the audio output device allocation setup UI 320 for each application displayed on the screen like Fig. 3 can appear on the display unit 105 when an option for the device allocation setup is manually selected at any time point the screen of Fig. 3 is displayed, i.e., user can change the audio output setting at any time point in Fig. 3) and 
Jeong/Yoo further teaches to transmit the second screen among the first screen and the second screen and the first audio signal among the audio signals to the external electronic device through the communication circuit (Jeong: [0209] & Fig. 18, transmit the shared data from the host device to the accessory E2 1820 device; Fig. 2 & [0088], user can set to share screen data of the the second screen B,  but not both [0212] among screen data for all applications running in the host device 100 in Fig. 2 with selected client device; Fig. 1, communication circuit in modules 120,130; Yoo: [0081], the audio output device allocation setup UI 320 for each application displayed on the screen like Fig. 3 can appear on the display unit 105 when an option for the device allocation setup is manually selected at any time point the screen of Fig. 3 is displayed, i.e., user can change/switch the audio output setting at any time point in Fig. 3, e.g., set the first audio to be output to the external electronic device via audio output processing unit 109 in Fig. 1 and communication circuit to the external electronic device in [0005] & [0039]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included various features in Jeong and Yoo in the user interface of Jeong/Yoo to achieve the claim limitation.  One would be motivated to make such a combination to provide an intuitive and easy to use interface for user to share screen and/or audio of interest (Jeong: [0080], easy application sharing with the host; [0004]-[0007], share application between devices to overcome limitation of the display; Yoo: [0006]-[0007], share application between devices to overcome limitation of audio output and display).

Regarding claim 9, Jeong/Yoo teaches The electronic device of claim 1.  Jeong also teaches the limitation wherein the connected external electronic device includes a plurality of external electronic devices (Fig. 6D, device 200 and 500 are external electronic devices connected to host device 100), wherein the processor is configured to determine at least one screen and at least one audio signal to be shared with the plurality of respective external electronic devices (Fig. 6D, screen sharing between device 100 and devices 200 & 500) and transmit the at least one determined screen and the at least one determined audio signal to the plurality of respective external electronic devices (Fig. 2 & [0088], between device 100 and 200, share screen data and voice data of application A selected among voice data for application A and application B, similar situation in Fig. 6D on screen data and voice/audio data sharing among devices; [0080], display predetermined data and provide various voice multimedia outputs in host device and client devices, because multiple clients may share different application with the host, each application provides screen display data and corresponding audio signal outputs to be shared).

Regarding claim 10, claim 10 is directed to a method performed by the system of claim 1. Claim 10 is rejected with the same rationale as claim 1.

		Regarding claim 13, claim 13 is dependent claim of claim 10. Claim 13 is directed to a method performed by the system of claim 5. Claim 13 is rejected with the same rationale as claim 5.

		Regarding claim 15, claim 15 is dependent claim of claim 12. Claim 15 is directed to a method performed by the system of claim 9. Claim 15 is rejected with the same rationale as claim 9.


20.	Claims 2, 11 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong/Yoo as applied to claims 1, 10 above, and further in view of Shim (US 2019/0081993; PTO-892 dated 03/29/2021).
		Regarding claim 2, Jeong/Yoo teaches The electronic device of claim 1. Jeong seems to be silent on the limitation wherein the processor is configured to display a menu for controlling attributes of the first screen transmitted to the external electronic device in an area in which the transmitted first screen of the touch screen display is displayed.  
		However, Shim teaches the limitation wherein the processor is configured to display a menu for controlling attributes of the first screen transmitted to the external electronic device in an area in which the transmitted first screen of the touch screen display is displayed (Fig. 4B & [0107]-[0108], use option 406-408, audio or text only to change the attributes of the video and audio data shared with user’s device in Fig. 2, where the video screen in Fig. 4B is the first screen).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the screen and audio sharing control teachings One would be motivated to make such a combination to provide intuitive menu choices for users to set the attribute of shared data as an alternate of gestures in order for users to share data in various environments (Shim: [0011], sharing in multiple environment; Jeong: [0004]-[0007], sharing data in various sized devices).

		Regarding claim 11, claim 11 is dependent claim of claim 10. Claim 11 is directed to a method performed by the system of claim 2. Claim 11 is rejected with the same rationale as claim 2.

25.	Claims 6, 14 are rejected under 35 U.S.C. 103  as being unpatentable over Jeong/Yoo as applied to claims 1, 10 above, and further in view of Han et al. (IDS: US 2012/0060109; hereinafter Han) and Abreu et al. (US 2016/0173683; PTO-892 dated 03/29/2021, hereinafter Abreu).
	Regarding claim 6, Jeong/Yoo teaches The electronic device of claim 1. For reasons and motivation cited and discussed in claim 1, Jeong/Yoo teaches the limitation wherein, when a predetermined event is received through the communication circuit while the first screen and the second audio signal are transmitted (Jeong: [0048] &  [0060] & [0068], voice call is received through the communication circuit in [0048], while the first screen and the second audio signal are transmitted by Jeong/Yoo as cited and discussed in claim 1). Jeong seems to be silent on the processor is configured to transmit a notification of the received predetermined event to the external electronic device.
	However, Han teaches the limitation wherein, when a predetermined event is received through the communication circuit while a set screen and a set audio signal are transmitted (Fig. 8 & [0154]-[0155], an event occurs when terminal 100 is sharing content  with a set screen and a set audio with external terminal 200 in Fig. 1; [0171], content shared includes screen/video and sound), the processor is configured to transmit a notification of the received predetermined event to the external electronic device (Fig. 8 & [0154]-[0155],  display event notification message in both terminal 100 and external electronic device in steps S202 and S204).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the data sharing in Jeong/Yoo with the event notification display among connected devices feature in Han to achieve the claim limitation.  One would be motivated to make such a combination to provide a  terminal for 
seamlessly displaying and control of two or more contents such as video, sound or events on an external terminal and a contents sharing method to the users (Han: [0006]-[0007], sharing in multiple environment; Jeong: [0048] & [0060] & [0068], voice call process).
		Jeong/Yoo/Han does not seem to expressly teach the limitation when a function corresponding to the received predetermined event is performed, control at least one of the screen and the audio signal, based on the received predetermined event and transmit the at least one of the controlled screen and the controlled audio signal to the external electronic device, wherein, when the received predetermined event includes an audio signal, the function corresponding to the predetermined event includes a function of controlling a volume of the transmitted audio signal.
		However, Abreu teaches the limitation when a function corresponding to the received predetermined event is performed (Fig. 8A, selectable text only mode 805 for incoming call and/or volume control of shared media content play), control at least one of the screen and the audio signal (Fig. 8A, selectable text only mode 805 for incoming call/video call and volume control of shared media content play), based on the received predetermined event (Fig. 8A & [0122], based on call event, user can select any of listed options in Fig. 8A; more in Fig. 8B & [0123]-[0124], Fig. 8C & [0125]) and transmit the at least one of the controlled screen and the controlled audio signal to the external electronic device ([0122], sharing the streaming media with audio and video in [0007] & [0038] & [0068] & [0092]), wherein, when the received predetermined event includes an audio signal ([0068] & [0092], voice message & phone call; [0122] & Fig. 8A), the function corresponding to the predetermined event includes a function of controlling a volume of the transmitted audio signal ([0122] & Fig. 8A, multi-device shared streaming media volume control 808; [0038] & [0068] & [0092], share the streaming media).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the data sharing and notification display in shared devices feature in Jeong/Yoo/Han with the event control options feature in Abreu to achieve the claim limitation.  One would be motivated to make such a combination to provide uninterrupted media play and call management (Abreu: [0122]-[0125], provide uninterrupted media play and call management; Han: [0006]-[0007], sharing in multiple environment; Jeong: [0048] & [0060] & [0068], voice call process).

		Regarding claim 14, claim 14 is dependent claim of claim 10. Claim 14 recites similar functional limitations as the system claim 6. The examiner has noted that unlike claim 6,  claim 14 does not recite the limitation “wherein, when the received predetermined event includes an audio signal, the function corresponding to the predetermined event includes a function of controlling a volume of the at least one audio signal”.  Nevertheless, claim 14 is rejected with the same rationale as claim 6.

30.	Claim 8 is rejected under 35 U.S.C. 103  as being unpatentable over Jeong/Yoo as applied to claim 1 above, and further in view of Lee et al. (US 2016/0255398; PTO-892 dated 03/29/2021, hereinafter Lee).
	Regarding claim 8, Jeong/Yoo teaches The electronic device of claim 1. Jeong does not seem to expressly teach the limitation wherein the processor is configured to transmit an audio signal determined based on a type of an application corresponding to the at least one screen to the external electronic device.
	However, Lee teaches the limitation wherein the processor is configured to transmit an audio signal determined based on a type of an application corresponding to the at least one screen to the external electronic device (Fig. 11, determine output device according to priority which depends on application type in Fig. 14A-14B & Fig. 14E: e.g. music, video or game; Fig. 14A & [0229]-[0233], Fig. 14B & Fig. 14E and associated paragraphs; Figs. 13A-B & [0222]-[0223], video application and phone application screen, video screen shared between device 101 and 1301, and different audio signal to 1301 or 101).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined audio output path based on application type feature in Lee with application data sharing feature in Jeong/Yoo to achieve the claim limitation.  One would be motivated to make such a combination to prioritize audio output based on application type for desirable user content consumption experience (Lee: [0004] & [0006]).






			Response to Arguments/Remarks
50. 	Applicant’s arguments/remarks filed on 11/11/2021, regarding independent claim 1 rejected under 35 U.S.C 103 by the combination of Jeong (US 2015/0120817) and Yoo (US2012/0054613),  have been considered but they are not persuasive.
51.	Applicant argues that “the combination does not teach selecting the screen (or video) and audio for transmission to the electronic device separately”.
52.	The examiner respectfully disagrees. Contrary to Applicant has argued in the remarks, the combination does teach selecting the screen and audio for transmission to the electronic device separately. As cited and discussed in the rejection of claim 1, Jeong teaches the first interface to select a screen for transmission to the electronic device:
 display a first interface for setting a screen to be shared with the recognized external electronic device among the first screen and the second screen (Figs. 3-4 & [0086], user input to select an application from a list of applications, i.e., a first interface for setting a screen to be shared with the recognized external electronic device, such as select A from the list of applications: first screen A and second screen B in Fig. 2 to share with the second electronic device; Fig. 18, user can also setting a screen to be shared via Fig. 18 & [0209], while the first screen and the second screen is displayed in 1811 of Fig. 18 instead of just one screen of ), 
detect, a second input for setting the first screen as a screen to be shared with the recognized external electronic device in the first interface (Figs. 3-4 & [0086], user input, i.e., the second input, to select an application from a list of applications, such as select first screen A from the list of applications: first screen A and second screen B in Fig. 2 to share with the second electronic device; Fig. 18, user can also setting a screen to be shared via Fig. 18 & [0209], while the first screen and the second screen is displayed in 1811 of Fig. 18 instead of just one screen of application B).

Yoo teaches the second interface to select an audio for transmission to the electronic device:
display a second interface for setting an audio signal among audio signals corresponding to the first screen and the second screen ([0080]-[0083] & Fig. 3, the audio output device allocation setup UI 320 for each application displayed on the screen like Fig. 3, i.e., a second interface for setting an audio signal among audio signals, can appear on the display unit 105 when an option for the device allocation setup is manually selected, i.e., any time the option for the device allocation setup UI can be manually selected, including when two applications showing the first screen and the second screen are executing simultaneously in [0006] & [0052]; [0006] & [0052], execute more than one application simultaneously), detect, a third input for setting a second audio signal corresponding to the second screen among the audio signals in the second interface as an audio signal to be shared with the recognized external electronic device (Fig. 3 & [0081], option for audio output setup selection by the user third input shown in “device allocation setup UI”, the audio signals corresponding to the first application screen and the second application screen shown in Fig. 3, user can select a second audio signal corresponding to the second screen of application B as an audio signal to be shared with the recognized external electronic device i.e., one of Ta to Tm audio output device in Fig. 1 & [0041], listed in audio output devices UI 320 of Fig. 3 since audio output device can be a computer in [0005] & [0039]; Figs. 4A-4B & [0086], alternate audio output “device allocation setup UI” can be rendered for the third input selection shown in Figs. 4A-4B; [0005] & [0039], audio output device can be a computer like PC).

53.	Applicant argues that Yoo fails to teach presenting the audio output Device Allocation Setup UI 320, i.e., the recited “second interface”,  in response to receiving the second input [setting a screen to be shared].
54.	The examiner respectfully disagrees.  Applicant is arguing a limitation that has not been recited in claim 1. Claim 1 recites:
display a first interface for setting a screen to be shared with the recognized external electronic device among the first screen and the second screen, 

transmit the first screen to the recognized external electronic device in response to detecting the second input, 
display a second interface for setting an audio signal among audio signals corresponding to the first screen and the second screen,

In other words, nothing in claim 1 requires to “display a second interface for setting an audio signal among audio signals corresponding to the first screen and the second screen in response to detecting the second input”.

55.	Applicant argues that “Yoo only teaches allocation of the audio output device to the application. However, Yoo does not states that upon allocation, the audio is actually transmitted to the device. Moreover, this would stand to reason as more than one application can be allocated to a particular device, and applications that are not even open can be allocated. See Figure 4A”.
56.	The examiner respectfully disagrees.  As cited and discussed in the rejection of claim 1, Yoo teaches:
transmit the second audio signal to the recognized external electronic device, in response to detecting the third input ([0056], application execution unit 107 can simultaneously execute multiple applications in [0006] & [0052] & [0080]-[0083] and transmit multiple audio sources from the executing applications to designated audio output devices set by using ‘device allocation setup UI’ 320 in Fig. 3 including the second audio signal to the recognized external electronic device, in response to detecting the third input in [0082], especially, UI 320 can appear any time in [0081] including during the period while multiple application are simultaneously executing in [0006] & [0052] & [0083]).

Referring to Fig. 3, Yoo expressly teaches in [0082]-[0083] that both application #1 and application #2 are running and selected audio source from application #1 or application #2 will be transmitted to user designated audio output device.  Applicant has failed to argue why Yoo does not teach the limitation in Fig. 3 & [0080]-[0083].


58.	The examiner respectfully disagrees.  Claim 1 is rejected by the combination of Jeong and Yoo, while Applicant is arguing on each reference individually. One cannot attack references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

59.	Applicant argues that “the cited references fail to disclose that as a first screen and a second audio signal corresponding to a second screen are shared with an external electronic device, a first audio signal corresponding to the first screen (i.e., an audio signal not shared with the external electronic device) is outputted through an audio processing circuit while displaying the first and second screens on a display of an electronic device”, by giving an exemplary scenario to apply the recited limitations. 
60.	The examiner respectfully disagrees.  Applicant merely provided an exemplary scenario to apply the recited limitations and made a conclusory statement that the cited references fail to teach the recited limitations without arguing any specific aspect of teachings from Jeong or Yoo to support Applicant’s conclusion. Such arguments are not persuasive, especially, the exemplary scenario on “a user in a noisy environment such as a restaurant” is not provided in the instant application specification.
	Contrary to what Applicant has argued that the cited references fail to disclose the recited limitation to “transmit the first screen to the recognized external electronic device in response to detecting the second input, transmit the second audio signal to the recognized external electronic device, in response to detecting the third input”,  Jeong  teaches the limitation to:
transmit the first screen to the recognized external electronic device in response to detecting the second input (Fig. 2 & [0078]&[0088], transmit the first shared data including at least one of voice, audio, graphic and display information of application A, i.e., first screen, from host data 100 to second device 200,  in response to user second input to select application A in [0086], while the second shared data may be an output result of the second application B to device 300 .

Yoo teaches the limitation to:
 	transmit the second audio signal to the recognized external electronic device, in response to detecting the third input ([0056], application execution unit 107 can simultaneously execute multiple applications in [0006] & [0052] & [0080]-[0083] and transmit multiple audio sources from the executing applications to designated audio output devices set by using ‘device allocation setup UI’ 320 in Fig. 3 including the second audio signal to the recognized external electronic device, in response to detecting the third input in [0082], especially, UI 320 can appear any time in [0081] including during the period while multiple application are simultaneously executing in [0006] & [0052] & [0083]).

with reasons and motivations cited and discussed for the combination of Jeong and Yoo in the rejection of claim 1. Please see the rejection of claim 1 for details.

61.	Claim 10 is similar to claim 1. The examiner has same response for claim 10 as for claim 1. No additional arguments presented for other claims.

Conclusion
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179